This suit was brought in the Common Pleas Court by Elizabeth Donselman to collect for the care and support of her minor son for the previous six years’ time and she claims that Dr. Mulligan was the putative father of the boy, who, at the time of starting the case, was about 17 or 18 years of age.
The plaintiff had a husband living at the time the said child was begotten and the Common Pleas held that the plaintiff was wholly incompetent to testify to the fact of non-access by her husband, but the Common Pleas held that if she had been, a competent witness to the fact of non-access, judgment ought to be rendered for her.
The plaintiff took the case to the Court of Appeals and the Court of Appeals of Cuya-hoga County held that the plaintiff was a competent witness to ‘ tie fact of non-access, but the Court of Appeals held that the plaintiff had no right to maintain a case for support of a bastard child when the putative father had never been legally charged with its support and therefore rendered judgment for the defendant.
The motion to certify the record to the Supreme Court has therefore been filed by the original plaintiff in an effort to show that the mother of an illegitimate child does have the right to maintain an action to recover money expended for its support and education. ‘